DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 03/16/2022.
Claims 1-14 are pending for examination.
Claim Objections
Claims 5 is objected to because of the following informalities: 
Claim 5 recites the limitation "according to claim " in Line 1 without citing the claim it depends from.  For examination purposes, it is assumed to depend from Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haneball et al. (DE 102004023243 A1-Machine Translation as submitted by the IDS of 03/12/2020 and Haneball hereinafter) in view of Roither et al. (US Pub. No. 2007/0285035 A1 and Roither hereinafter) and in further view of Horikawa (JPH08222942A and machine translation attached).
As to Claim 1, Haneball discloses a linear actuator (10) comprising: a console (11), an outer tube (13) arranged at least partially within and connected to the console (11), an electric motor (Antriebsmotor-drive motor), a transmission (17), and a spindle (18) connected to the electric motor (Antriebsmotor-drive motor) via the transmission (17), a spindle nut (21) on the spindle (18), an inner tube (22) connected to the spindle nut (18), and where the spindle nut (18) and the inner tube (22) is guided inside the outer tube (13) and moved along the longitudinal axis of the spindle (18) and thereby in or out of the outer tube (13) depending on the direction of rotation of the electric motor (Antriebsmotor-drive motor), and a control box (control housing (not shown) See [0027]), wherein the control box is connected to the console (11) by means of a mounting rail/retaining webs (12) (See also [0027]… One or more retaining webs 12 are attached to the cylindrical part 11a in order to hold a control housing (not shown)…)
Although, a linear actuator as shown that compromises the mounting rail (12) that allows an easy mounting of the control box without a need for further connection elements (See also [0017]), it doesn’t explicitly disclose:
the control box connected to the console by means of a snap connection; the control box comprising a first and second switching element having a protrusion protruding out of the control box
Nonethless, Roither in his teachings as shown in Fig.1-5 discloses a linear actuator with a spindle (29) and the housing (11) of the linear actuator has eye-shaped snap-in grooves (32) to which snap hooks of a control housing (33) can be attached (See Fig. 5 and [0042]). 
Therefore, it would have been obvious before the effective date of the instant application to connect the console by means of a snap connection as thought by Roither within the teachings of Haneball in order to form a transportable and compact unit (See [0026]).
However, the combination fails to explicitly disclose:
the control box comprising a first and second switching element having a protrusion protruding out of the control box
Nonethless, Horikawa in his teachings as shown in Fig.1-13 discloses linear motors 31A,31B and a control box/stage 9 fixed on the base 10 comprising a first and second switch element 41A,41B having a protrusion 34A,34B in the Y direction by the switching element (movers 32A) protruding in the 12YA/12YB direction (See [0011]) 
Hence, it would have been obvious before the effective date of the instant application for the control box to have a first and a second switching elements as thought by Horikawa within the teachings of Haneball and Roither in order to limit the allowable movement range (See [0028]).
As to Claim 2, Haneball in view of Roither and Horikawa discloses the linear actuator according to claim 1, wherein the control box (33) comprises a hook (ribs), and the console (11) comprises a counterpart (32) to the hook, and where the hook and the counterpart to the hook constitute the snap connection (Roither: See Fig.4 and [0041]- [0042]).
As to Claim 3, Haneball in view of Roither and Horikawa discloses the linear actuator according to claim 2, wherein the hook is resilient (Roither: resilient element, See [0021]).
As to Claim 4, Haneball in view of Roither and Horikawa discloses the linear actuator according to claim 2, wherein the counterpart to the hook is an eye in the front end of the console (Roither: See Fig.4 and [0041] - [0042]).
As to Claim 5, Haneball in view of Roither and Horikawa discloses the linear actuator according to claim, wherein the snap connection is releasable (Roither: The elements or components attached to the housing can be detached from the housing after transport, See [0026]).
Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments/Remarks
As to applicant’s argument “…Claims 1 - 5 stand rejected under 35 U.S.C. § 103 as being obvious over the combination of German patent publication DE 102004023242 Al ("Haneball") and U.S. Pat. Publ. No. 2007/0285035 Al ("Roither"). Applicant respectfully traverses the rejection…Claim 1 as amended recites, inter alia, a linear actuator comprising a console (2), an outer tube (3) arranged at least partially within and connected to the console (2), ... a control box (20) connected to the console (2) by means of a snap connection (35,36), the control box (20) comprising a first and second switch (21,22) and a switching element (24) having a protrusion (25) protruding out of the control box (20). None of the cited references disclose, teach or suggest all the elements of amended claim 1… Roither does not teach or suggest a linear actuator having an outer tube located at least partially within a console, and configured to move in an out of the console, and an inner tube guided inside the outer tube…Neither of Haneball and Roither disclose, teach or suggest the limitation of an outer tube arranged at least partially within and connected to the console, nor the recited limitation of a control box connected to the console and having a first and second switch and a switching element having a protrusion protruding out of the control box, recited in amended claim 1. Accordingly, the combination of Haneball and Roither does not render the claim obvious, and the rejection should be withdrawn…Furthermore, the art of record, PCT Publ. No. WO 02/39848 Al ("Christensen"), fails to rectify the deficiencies of the Haneball and Roither…Christensen teaches a driving unit for lifting columns having a linear actuator having an outer tube and an actuation rod placed inside it. Christensen, Abstract. Christensen further teaches a plug 26 (shown on the housing 1 in FIG. 1) that can be connected to a control box containing a control and current supply. Christensen, p. 7, 11. 8-12. Christensen does not disclose, teach or suggest a control box connected to a console and having a first and second switch and a switching element having a protrusion protruding out of the control box…According, the amended claim 1 allowable over Haneball, Roither and Christensen, as well as any combination of the references. Applicant respectfully requests the withdrawal of the rejection and the allowance of amended claim 1… Dependent claims 2-5 all depend, directly or indirectly, from claim 1 and thus contain all the limitations of that claim. Therefore, for the same reasons as for claim 1, any combination of Haneball, Roither and Christensen also does not render Serial No.: 16/626,422Attorney Dkt. No.: 066383-000246Filed:Dec. 24, 2019Page:Page 8 of 9obvious claims 2-5. Applicant respectfully requests that the rejection of claims 2-5 also be withdrawn…”
In response, the examiner respectfully disagrees with the applicant’s arguments in regards to Claim 1-5. Haneball alone discloses a linear actuator (10) comprising: a console (11), an outer tube (13) arranged at least partially within and connected to the console (11), an electric motor (Antriebsmotor-drive motor), a transmission (17), and a spindle (18) connected to the electric motor (Antriebsmotor-drive motor) via the transmission (17), a spindle nut (21) on the spindle (18), an inner tube (22) connected to the spindle nut (18), and where the spindle nut (18) and the inner tube (22) is guided inside the outer tube (13) and moved along the longitudinal axis of the spindle (18) and thereby in or out of the outer tube (13) depending on the direction of rotation of the electric motor (Antriebsmotor-drive motor), and a control box (control housing (not shown) See [0027]), wherein the control box is connected to the console (11) by means of a mounting rail/retaining webs (12) (See also [0027]… One or more retaining webs 12 are attached to the cylindrical part 11a in order to hold a control housing (not shown)…) Although, a linear actuator as shown that compromises the mounting rail (12) that allows an easy mounting of the control box without a need for further connection elements (See also [0017]), it doesn’t explicitly disclose: however, the control box connected to the console by means of a snap connection; the control box comprising a first and second switching element having a protrusion protruding out of the control box are thought by Roither. Roither in his teachings as shown in Fig.1-5 discloses a linear actuator with a spindle (29) and the housing (11) of the linear actuator has eye-shaped snap-in grooves (32) to which snap hooks of a control housing (33) can be attached (See Fig. 5 and [0042]). However, the combination fails to explicitly disclose: the control box comprising a first and second switching element having a protrusion protruding out of the control box and Horikawa in his teachings as shown in Fig.1-13 discloses linear motors 31A,31B and a control box/stage 9 fixed on the base 10 comprising a first and second switch element 41A,41B having a protrusion 34A,34B in the Y direction by the switching element (movers 32A) protruding in the 12YA/12YB direction (See [0011]). Hence, it would have been obvious before the effective date of the instant application for the control box to have a first and a second switching elements as thought by Horikawa within the teachings of Haneball and Roither in order to limit the allowable movement range (See [0028]). Therefore, the rejection of Claim 1-5 in view of the newly founded reference are maintained. As to the amended dependent claims 6-14, the rejections are withdrawn and the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                                                                                                                                                                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846